 In the Matter of HART-CARTER COMPANY,EMPLOYERandINTER-NATIONALMOLDERS AND FOUNDRY WORKERS UNION OF NORTHAMERICA, LOCAL 178, AFL, PETITIONERCase No. 13-B-4097.-Decided June 13,'1947Messrs. L. A. PhelpsandGlen Coxon,both of Chicago, Ill., for theEmployer.Mr. George Gratz,ofMilwaukee, Wis., andMr. David H. Rath,of Cincinnati, Ohio, andMr. William Lorenz,of Chicago, Ill., allfor the Petitioner.Meyers, Meyers & Rothstein,byMr. Irving Meyers,of Chicago,Ill., for the Intervenor.Mr. Martin Sacks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on February 28, 1947, before Gustaf B. Erickson,hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicialerrorand are hereby affirmed.At the hearing theIntervenor moved to dismiss the petition on the ground that the unitsought is inappropriate.The hearing officer referred the motion tothe Board for ruling thereon.For reasons appearing hereinafter,the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERHart-Carter Company, a Delaware corporation, is engaged in themanufacture of grain handling equipment at its plant in Peoria,Illinois.During the past year the Employer purchased raw materialsvalued in excess of $300,000 from points outside the State of Illinois.During the same period it sold finished products valued in excessof $800,000, of which more than 50 percent represented shipments topoints outside the State.74 N. L.R. B., No. 28.115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.United Farm. Equipment and Metal Workers, Local 154, hereincalled the Intervenor, is a labor organization affiliated with the Con-gressof Industrial Organizations, claiming to represent employeesof the Employer.M. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of its foundry employees until the Peti-tioner has been certified by the Board in an appropriate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit consisting of all production employeesin the Employer's foundry.The Intervenor opposes the establish-ment of a separate unit of foundry employees, contending that theappropriate unit should consist of all production and maintenanceemployees, including the employees herein sought by the Petitioner.The Employer takes a neutral position with respect to the unit issue.Collective bargaining affecting these operations dates back to 1937.At that time, the Employer entered into a closed-shop agreement withthe H-C Foundry Employees Association for the approximately 75foundry employees at the plant.The Association continued as theexclusive bargaining representative of these employees until June1942, when, due to a change in the plant's operations, the foundry wasdiscontinued.Although approximately 12 molders remained at theEmployer's plant, only half of them continued to perform dutiesrelated to the molders' craft. In January 1943, following a Boardconducted election held pursuant to a consent election agreement towhich the Intervenor and the Employer were parties, the Intervenor1At the timeof the hearing,the Employer and the Intervenor were, as appears herein-after,in contractual relationship with respect to all production and maintenance em-ployees of the Employer,including the foundry employees sought by Petitioner herein.However, no contractual bar is urged in this proceeding. HART-CARTER COMPANY117was designated as the bargaining representative of all production andmaintenance employees of the plant. In October 1943, the foundrywas re-opened with a small number of employees whose number hasincreased to approximately 33 at the time of its hearing. The execu-tion of a written contract was delayed until 1945 pending the outcomeof proceedings before the War Labor Board. In May 1945, afterthe issuance of a War Labor Board Directive,2 the Intervenor andthe Employer entered into a maintenance-of-membership agreementcovering the plant-wide unit .3A second maintenance-of-membershipagreement, covering the same unit was executed in March 1946, andwas to continue in effect until September 30, 1946, and from year toyear thereafter, unless either party gave timely notice of intentionto change or terminate the agreement. No representative of the foun-dry participated in the negotiation of either of these 2 contracts, andaside from the coverage of the foundry job classifications in the wageschedules, there was no special provision made for the foundry em-ployees in either contract.Commencing in September 1946, a seriesof 10 meetings was held between the Intervenor and the Employerfor the purpose of supplementing the contract of March 1946. One ofthese meetings was attended by a representative of the foundry.Asa result of these meetings, a supplemental agreement was executed onDecember 4, 1946, which provided for certain changes in the termsand conditions of employment, restated the maintenance-of -member-ship clause and added a 15-day escape clause.During the period ofnegotiations for the supplemental agreement, the foundry men soughtrepresentation by the Petitioner and the instant petition was filed onNovember 25, 1946.Thereafter, during the escape period of Decem-ber 4 to December 19, all but 3 of the approximately 17 foundry menwho were members of the Intervenor resigned from that organization.The foundry of the Employer's plant, in which grain handlingmachinery is manufactured, is located in one of three adjoining build-ings.The employee complement of the foundry contains job classi-fications such as journeyman molder, molder, core maker, grinder,and cupola tender, all of which classifications have long been recog-nized by the Board as requiring a substantial degree of skill .4 Thefoundry men work under separate supervision and punch a separateIThe War LaborBoardDirective,datedJanuary 22,1945, containedan escape provi-vision and a maintenance-of-membership clause.TheDirective was published to the em-ployees, including the foundry men, before the executionof the contract incorporating theterms of theDirective.'The Intervenorcontends that, during the interval betweenthe opening of the foundryin October 1943 and the signing of the first contract in May 1945, it functioned as the rep-resentativeof the productionand maintenance employees,includingthe foundryemployees.4Matter of Magnus Metal Division of National Lead Company,66N. L. It. B. 496. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimeclock.Thereis nointerchange between the employees in thefoundry and the other employees in the plant.It is apparent that the Employer's foundry employees constitutean apprenticeable and well-defined craft, and thatseparatebargain-ing for similarcraftgroups exists in similar industries.,,Moreover,it is clearthat the Employer's foundry men have never had the oppor-tunity to demonstrate,in a Board election,whether or not they desireseparaterepresentation.We would grant them that opportunity asa matter of course6upon the facts in the instantcase,were it not forthe collective bargaining history which included the foundry men ina plant-wide grouping.However, although we have here the circum-stance that bargaining on a more comprehensive basis has existed forsometime,such bargaining is not predicated on any prior Board de-termination.Moreover, and particularly important in this case, it appears thatthe foundry men had been represented and bargained for during aperiod of 5 years, from 1937 to 1942, as a separate unit, and that theelection which formed the basis for the plant-wide bargaining whichfollowed was held at a time when there was no foundry in the plant.In the light of the foregoing, we are of the opinion that the bargain-ing history is not sufficient, in itself, to deny the employees in thiscraft group the opportunity of deciding at the present time whetherthey desire to continue to be represented as part of the plant-wideunit, or whether they desire to bargain as a separate unit.We shall,therefore, not make any final unit determination at this time, butshall be guided, in part, by the desires of the employees as expressedin the election directed hereinafter.If, at such election, the em-ployees of the voting group set forth below select the Petitioner, theywill be taken to have indicated their desire to constitute a, separateunit for the purposes of collective bargaining; but if, at such election,they select the Intervenor, they will be taken to have indicated theirdesire to be bargained for as part of the existing unit of productionand maintenance employees.Accordingly, we shall direct an election by secret ballot among allproduction employees of the Employer's foundry, excluding office andclerical employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively to recommend such action, sub-ject to the limitations and additions set forth in the Direction.SeeMatter of Eclipse Lawn MowerCo.,73 N.L. R. B. 258;Matter of Food MachineryCorporation,72N. L.R. B. 483, and cases cited therein.6SeeMatter of The Jaeger Machine Company,67 N. L. R. B.683;Matter of ElectrioHousehold Utilities Corporation,64 N. L.R. B. 1181. HART-CARTER COMPANYDIRECTION OF ELECTION 7119As part of the investigation to ascertain representatives for thepurposesof collective bargaining with Hart-Carter Company, Chi-cago, Illinois,an election by secret ballot shall be conducted as earlyas possible,but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the ThirteenthRegion,acting in this matter as agent for theNational LaborRelationsBoard, and subject to Sections 203.55 and203.56, of National LaborRelationsBoard Rules and Regulations-Series4, among the employees in the voting group set forth in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor causeand have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be represented byInternational Molders and Foundry Workers Union of North America,Local 178, AFL, or by United Farm Equipment and Metal Workers,Local 154, CIO, for the purposes of collective bargaining, or by neither.7Any participant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot.